Citation Nr: 1504350	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  07-14 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.  The Veteran died in December 20005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In April 2010, the Board remanded the matter for additional development and readjudication by the RO.  Following the additional development and readjudication by the RO, the Board referred the matter to a VA physician for a medical opinion regarding the Veteran's cause of death.  After receiving the requested medical opinion, the Board denied the appeal for service connection for the cause of the Veteran's death in an April 2013 decision.  

The Veteran appealed the April 2013 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2014, the Court vacated the April 2013 Board decision and remanded the matter for action consistent with the directives of a joint motion for remand (JMR).  The JMR was premised on the Board's inadequate statement of reasons and bases for its April 2013 decision.  The Board has reviewed the physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2005 as the result of a bronchopleural fistula due to chronic respiratory failure, esophageal surgery, and esophageal cancer.

2.  The Veteran's service-connected type II diabetes mellitus contributed substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the cause of the Veteran's death was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim for service connection for the Veteran's cause of death has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome (grant of service connection), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection for the Cause of Death Legal Criteria

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports. 
38 C.F.R. § 3.312(a).  The service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

In order to establish service connection for the cause of death, there must be 
(1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2014).  The Board has thoroughly reviewed all the evidence of record in this case.  The analysis below focuses on the most relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


Service Connection for Cause of the Veteran's Death Analysis

A Certificate of Death issued by the Ohio Department of Health shows that the Veteran died on December [redacted], 2005 of a bronchopleural fistula due to chronic respiratory failure, esophageal surgery, and esophageal cancer.  Diabetes and chronic obstructive pulmonary disease were listed as other significant conditions contributing to the death but not resulting in the underlying cause.

During the Veteran's lifetime, the Veteran was service-connected for type II diabetes mellitus.  Service connection for type II diabetes mellitus was granted in a January 2006 rating decision, with an effective date of August 16, 2005.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in relative equipoise on the question of whether the service-connected type II diabetes mellitus contributed substantially or materially to cause the Veteran's death.  The Veteran's preliminary and final autopsy reports both reflect that type II diabetes mellitus was a significant contributory factor in the Veteran's death.  The autopsy reports reflect that the immediate cause of death was sepsis related to bronchopneumonia and purulent peritonitis.

An October 2014 letter from Dr. D.R. includes the opinion that type II diabetes mellitus "clearly contributed" the Veteran's death.  Dr. D.R. explained that the diabetes was "progressive and debilitating and had a material influence in acceleration of [the Veteran's] death."  Dr. D.R. further opined that "due to [the Veteran's] comorbid state of diabetes, [the Veteran's] ability to fight the infection caused by his postsurgical complication was diminished to the point where [the Veteran's] death ensued."  Dr. D.R.'s letter reflects a careful review of the claims file and the Veteran's medical history.  Additionally, Dr. D.R. presented information to counter other medical evidence in the record to suggest that the Veteran's service-connected diabetes was " well controlled."

In a February 2007 sworn statement, L.P., a registered nurse with knowledge, training, and experience in diabetes treatment and causes, opined to a reasonable degree of nursing probability, that the type II diabetes mellitus was a "contributing factor" to the Veteran's death.  Specifically, L.P. reported that the Veteran's blood glucose levels were elevated and uncontrolled following a December 8, 2005 surgery, to a point that required the continuous administration of insulin via insulin drip.  L.P. explained that the elevation of blood glucose levels directly affected the Veteran's macro-vascular and microvascular structures, causing endothelial damage which in turn lead to poor blood flow, poor healing, diminished ability to resist infection, and decreased cell reproduction.  Similarly, a December 2006 statement from Dr. J.B. notes that type II diabetes would have complicated the Veteran's wound healing and made it difficult to respond to antibiotics and recover from infection. 

The evidence weighing against the claim includes VA medical opinions from April 2006 and October 2007, as well as a Veterans Health Administration opinion from August 2012 with a November 2012 addendum.  Each opinion noted that type II diabetes mellitus was present at the time of the Veteran's death; however no opinion stated that the type II diabetes was at least as likely as not to have caused or contributed substantially or materially to cause the Veteran's death, or combined to cause death or aided or lent assistance to the production of death.  Additionally, each opinion notes that glucose levels were well-controlled, which is a finding challenged by the opinions of Dr. D.R. and L.P.

While each of the VA medical opinions provide some probative weight against the appellant's claim, the evidence is at least in equipoise on the question of whether the service-connected type II diabetes mellitus contributed substantially or materially to cause the Veteran's death.  Type II diabetes mellitus is listed as a contributing factor to the Veteran's death on the certificate of death and autopsy reports.  The autopsy reports list sepsis - a whole-body inflammation caused by an infection - as the immediate cause of death, and the medical opinions weighing in favor of the claim all emphasize the debilitating impact of the service-connected type II diabetes mellitus on the Veteran's ability to fight infections.  As such, the opinions from Dr. D.R., Dr. J.B., and L.P all support a conclusion that the service-connected type II diabetes mellitus contributed substantially or materially to cause the Veteran's death, accompanied with rationale that reflects a thorough review and consideration of the evidence.  Resolving reasonable doubt in favor of the appellant, the Board finds that service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for cause of the Veteran's death is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


